ORDER IMPOSING SANCTION
PER CURIAM.
Stanley N. Tavorn appealed five orders dismissing five pro se petitions for writ of habeas corpus challenging various disciplinary reports against him. The lower court stated that Tavorn had been prohibited from filing further pro se documents in the Second Judicial Circuit unless he was represented by counsel. We affirmed the lower court’s decision.
This court issued an order directing appellant to show cause why he should not be barred from challenging the sanction against him unless represented by counsel, and appellant failed to file a timely response. He previously and unsuccessfully raised this same issue in case number 1D08-5289, and there are additional cases pending in this court, beyond the five consolidated herein, in which he is raising the same issue.1 Accordingly, we prohibit appellant from proceeding with any active pro se case now pending in this court, and from filing any additional pro se cases in this court, unless they are legitimate petitions for writ of habeas corpus. Martin v. State, 747 So.2d 386, 392 (Fla.2000). We direct the clerk of this court not to accept additional pro se filings from appellant meeting these criteria, including motions for rehearing, and to return any such filings with a reference to this order. See Lee v. Fla. Dep’t of Corr., 873 So.2d 489 (Fla. 1st DCA 2004).
WOLF, BENTON, and PADOVANO, JJ., concur.

. Appellant has filed 37 pro se actions in this court since 2001, each of which has been dismissed, denied, or affirmed without comment.